Cobb, J.
The official report states the facts.
1. A continuance was asked in this case, because the counsel for the defendant did not have in his possession at the time of the trial certain documentary evidence, consisting of a transcript of a record from the courts of another State, which' it was claimed would have established one of the defenses relied on. This evidence could have been easily obtained in time for the trial by the exercise of the sligh test diligence; and as no effort was made to secure the transcript until it was too late to obtain it, there was no error, in refusing the continuance. _ '
Where in a suit upon promissory notes the allegations of the petition were such as probably to limit the recovery by the plaintiff to the principal of the notes sued on, and the notes offered in evidence bore interest which had not been declared for, there was no error in allowing the plaintiff to amend his petition by adding a prayer for the recovery of such interest.
2. A'promissory note payable “after date,” with no other time for payment stated, is payable on demand, and an allegation to that effect in the petition brought on such notes was proper. Judgment affirmed.

All the Justices'concurring.